 

Execution Version

 

Customer CUSIP 17205GAA9

 

$225,000,000 REVOLVING CREDIT FACILITY



 

CREDIT AGREEMENT

 

by and among

 

CINCINNATI FINANCIAL CORPORATION,

and

CFC INVESTMENT COMPANY,

as Borrowers,

 

THE LENDERS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

PNC CAPITAL MARKETS, LLC,

as Sole Bookrunner and Joint Lead Arranger,

 

FIFTH THIRD BANK, N.A.

as Joint Lead Arranger and Syndication Agent

 

The Huntington National Bank

and

U.S. Bank National Association,

as Documentation Agents

 

Dated as of May 31, 2012

 

 

 

 

TABLE OF CONTENTS

 

        Page 1. CERTAIN DEFINITIONS 1             1.1 Certain Definitions 1    
        1.2 Construction 17             1.3 Accounting Principles 17          
2. REVOLVING CREDIT AND SWING LOAN FACILITIES 18             2.1 Revolving
Credit Commitments 18               2.1.1 Revolving Credit Loans 18            
  2.1.2 Swing Loan Commitment 18             2.2 Nature of Lenders’ Obligations
with Respect to Revolving Credit Loans 18           2.3 Commitment Fees 19      
    2.4 Revolving Credit Loan Requests; Swing Loan Requests 19              
2.4.1 Revolving Credit Loan Requests 19               2.4.2 Swing Loan Requests
19             2.5 Making Revolving Credit Loans and Swing Loans; Presumptions
by the Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to
Repay Swing Loans 20               2.5.1 Making Revolving Credit Loans 20      
        2.5.2 Presumptions by the Administrative Agent 20               2.5.3
Making Swing Loans 20               2.5.4 Repayment of Revolving Credit Loans 20
              2.5.5 Borrowings to Repay Swing Loans 21               2.5.6
Participation Obligations Unconditional 21             2.6 Notes 22          
2.7 Use of Proceeds 22           2.8 Reduction of Revolving Credit Commitment 22
          2.9 Increase in Revolving Credit Commitments 22               2.9.1
Increasing Lenders and New Lenders 22               2.9.2 Repayment of
Outstanding Loans; Borrowing of New Loans 23             2.10 Defaulting Lenders
23               2.10.1 Defaulting Lender Adjustments 23               2.10.2
Defaulting Lender Cure 25               2.10.3 New Swing Loans 25           3. 
INTEREST RATES  25

 

i

 

 

            3.1 Interest Rate Options 25               3.1.1 Revolving Credit
Interest Rate Options; Swing Line Interest Rate 26               3.1.2 Rate
Quotations 26             3.2 Interest Periods 26           3.3 Interest After
Default 26               3.3.1 Interest Rate 26               3.3.2 Other
Obligations 26               3.3.3 Acknowledgment 26             3.4 LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available 27        
      3.4.1 Unascertainable 27               3.4.2 Illegality; Increased Costs;
Deposits Not Available 27               3.4.3 Administrative Agent’s and
Lender’s Rights 27             3.5 Selection of Interest Rate Options 28        
  4. PAYMENTS 28             4.1 Payments 28           4.2 Pro Rata Treatment of
Lenders 28           4.3 Sharing of Payments by Lenders 29           4.4
Presumptions by Administrative Agent 30           4.5 Interest Payment Dates 30
          4.6 Voluntary Prepayments 30               4.6.1 Right to Prepay 30  
            4.6.2 Replacement of a Lender 31             4.7 Increased Costs 31
              4.7.1 Increased Costs Generally 31               4.7.2 Capital
Requirements 32               4.7.3 Certificates for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans 32               4.7.4 Delay in
Requests 32             4.8 Taxes 33               4.8.1 Payments Free of Taxes
33               4.8.2 Payment of Other Taxes by the Borrowers 33              
4.8.3 Indemnification by the Borrowers 33               4.8.4 Indemnification by
the Lenders 33               4.8.5 Evidence of Payments 33

 

ii

 

 

    4.8.6 Status of Lenders 34               4.8.7 Treatment of Certain Refunds
36               4.8.8 Survival 36             4.9 Indemnity 36           4.10
Settlement Date Procedures 37           5. REPRESENTATIONS AND WARRANTIES 37    
        5.1 Representations and Warranties 37               5.1.1 Organization
and Qualification; Power and Authority; Compliance With Laws; Title to
Properties; Event of Default 37               5.1.2 Subsidiaries and Owners;
Investment Companies 38               5.1.3 Validity and Binding Effect 38      
        5.1.4 No Conflict; Material Agreements; Consents 38               5.1.5
Litigation 39               5.1.6 Financial Statements 39               5.1.7
Margin Stock 39               5.1.8 Full Disclosure 39               5.1.9 Taxes
40               5.1.10 Patents, Trademarks, Copyrights, Licenses, Etc 40      
        5.1.11 Insurance 40               5.1.12 ERISA Compliance 40            
  5.1.13 Environmental Matters 41               5.1.14 Solvency 41              
5.1.15 Insurance Licenses 41           6. CONDITIONS OF LENDING 41            
6.1 First Loans 41               6.1.1 Deliveries 41               6.1.2 Payment
of Fees 42             6.2 Each Loan 42           7. COVENANTS 42            
7.1 Affirmative Covenants 42               7.1.1 Preservation of Existence, Etc.
42               7.1.2 Payment of Liabilities, Including Taxes, Etc. 42        
      7.1.3 Maintenance of Insurance 43               7.1.4 Maintenance of
Properties and Leases 43

 

iii

 

 

    7.1.5 Visitation Rights 43               7.1.6 Keeping of Records and Books
of Account 43               7.1.7 Compliance with Laws; Use of Proceeds 43      
      7.2 Negative Covenants 44               7.2.1 Indebtedness 44            
  7.2.2 Liens; Lien Covenants 44               7.2.3 Guaranties 44              
7.2.4 Dividends and Related Distributions 44               7.2.5 Liquidations,
Mergers, Consolidations, Acquisitions 45               7.2.6 Dispositions of
Assets or Subsidiaries 45               7.2.7 Affiliate Transactions 45        
      7.2.8 Continuation of or Change in Business 45               7.2.9 Fiscal
Year 45               7.2.10 Changes in Organizational Documents 45            
  7.2.11 Limitation on Certain Restrictions on Subsidiaries 46              
7.2.12 Anti-Terrorism Laws 46               7.2.13 Consolidated Debt to Total
Capitalization 46               7.2.14 Consolidated Net Worth 46             7.3
Reporting Requirements 46               7.3.1 Quarterly Financial Statements 46
              7.3.2 Annual Financial Statements 47               7.3.3
Certificate of the Company 47               7.3.4 Notices 47           8.
DEFAULT 48             8.1 Events of Default 48               8.1.2 Breach of
Warranty 48               8.1.3 Breach of Negative Covenants or Visitation
Rights 48               8.1.4 Breach of Other Covenants 49               8.1.5
Defaults in Other Agreements or Indebtedness 49               8.1.6 Final
Judgments or Orders 49               8.1.7 Loan Document Unenforceable 49      
        8.1.8 Uninsured Losses; Proceedings Against Assets 49              
8.1.9 Events Relating to Plans and Benefit Arrangements 49               8.1.10
Change of Control 50

 

iv

 

 

    8.1.11 Regulatory Orders 50               8.1.12 Insurance Licenses 50      
        8.1.13 Relief Proceedings 50             8.2 Consequences of Event of
Default 50               8.2.1 Events of Default Other Than Bankruptcy,
Insolvency or Reorganization Proceedings 50               8.2.2 Bankruptcy,
Insolvency or Reorganization Proceedings 51               8.2.3 Set-off 51      
        8.2.4 Application of Proceeds 51           9. THE ADMINISTRATIVE AGENT
52             9.1 Appointment and Authority 52           9.2 Rights as a Lender
52           9.3 Exculpatory Provisions 52           9.4 Reliance by
Administrative Agent 53           9.5 Delegation of Duties 53           9.6
Resignation of Administrative Agent 54           9.7 Non-Reliance on
Administrative Agent and Other Lenders 54           9.8 No Other Duties, etc. 54
          9.9 Administrative Agent’s Fee 54           9.10 No Reliance on
Administrative Agent’s Customer Identification Program 55           10.
MISCELLANEOUS 55             10.1  Modifications, Amendments or Waivers 55      
        10.1.1 Increase of Commitment 55               10.1.2 Extension of
Payment; Reduction of Principal Interest or Fees; Modification of Terms of
Payment 55               10.1.3 Miscellaneous 55             10.2 No Implied
Waivers; Cumulative Remedies 56           10.3 Expenses; Indemnity; Damage
Waiver 56               10.3.1 Costs and Expenses 56               10.3.2
Indemnification by the Borrowers 56               10.3.3 Reimbursement by
Lenders 57               10.3.4 Waiver of Consequential Damages, Etc. 57        
      10.3.5 Payments 57             10.4  Holidays 57             10.5 
Notices; Effectiveness; Electronic Communication 57

 

v

 

 

    10.5.1 Notices Generally 57               10.5.2 Electronic Communications
58               10.5.3 Change of Address, Etc. 58             10.6 Severability
58             10.7 Duration; Survival 58           10.8 Successors and Assigns
59               10.8.1 Successors and Assigns Generally 59               10.8.2
Assignments by Lenders 59               10.8.3 Register 60               10.8.4
Participations 60               10.8.5 Limitations upon Participant Rights
Successors and Assigns Generally 61               10.8.6 Certain Pledges;
Successors and Assigns Generally 61             10.9 Confidentiality 62        
      10.9.1 General 62               10.9.2 Sharing Information With Affiliates
of the Lenders 62             10.10 Counterparts; Integration; Effectiveness 62
              10.10.1 Counterparts; Integration; Effectiveness 62            
10.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL 63               10.11.1 Governing Law 63        
      10.11.2 SUBMISSION TO JURISDICTION 63               10.11.3 WAIVER OF
VENUE 63               10.11.4 SERVICE OF PROCESS 63               10.11.5
WAIVER OF JURY TRIAL 64             10.12 USA Patriot Act Notice 64

 

vi

 

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES           SCHEDULE 1.1(A) - PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS
OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P) - PERMITTED LIENS SCHEDULE
5.1.2 - SUBSIDIARIES SCHEDULE 5.1.10 - INTELLECTUAL PROPERTY SCHEDULE 7.2.1 -
PERMITTED INDEBTEDNESS             EXHIBITS           EXHIBIT 1.1(A) -
ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(I)(2) - INTERCOMPANY
SUBORDINATION AGREEMENT EXHIBIT 1.1(N)(1) - REVOLVING CREDIT NOTE EXHIBIT
1.1(N)(2) - SWING LOAN NOTE EXHIBIT 2.10 - JOINDER AGREEMENT EXHIBIT 2.4.1 -
LOAN REQUEST EXHIBIT 2.4.2 - SWING LOAN REQUEST EXHIBIT 4.8 - U.S. TAX
COMPLIANCE CERTIFICATE EXHIBIT 7.3.3 - QUARTERLY COMPLIANCE CERTIFICATE

 

vii

 

  

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of May
31, 2012 and is made by and among Cincinnati Financial Corporation, an Ohio
corporation (the “Company”), CFC Investment Company, an Ohio corporation
(“CFC-I” and together with the Company, each a “Borrower” and together, the
“Borrowers”), the LENDERS (as hereinafter defined), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Administrative
Agent”).

 

The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $225,000,000. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:

 

1.          CERTAIN DEFINITIONS

 

1.1          Certain Definitions. In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.

 

Administrative Agent’s Fee shall have the meaning specified in Section 9.9.

 

Administrative Agent’s Letter shall have the meaning specified in Section 9.9.

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Debt Rating then in effect according to the pricing grid on Schedule 1.1(A)
below the heading “Commitment Fee.”

 

Applicable Insurance Regulatory Authority means, with respect to any Insurance
Company, the insurance department or similar administrative authority or agency
of the jurisdiction in which such Insurance Company is domiciled.

 

 

 

 

Applicable Margin shall mean, as applicable:

 

(A)         the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Debt Ratings then
in effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread”,

 

(B)         the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Debt Ratings
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”, or

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 10.8,
in substantially the form of Exhibit 1.1(A).

 

Authorized Officer shall mean, with respect to any Borrower, the Chief Executive
Officer and Chief Financial Officer of such Borrower or such other individuals,
designated by written notice to the Administrative Agent from such Borrower,
authorized to execute notices, reports and other documents on behalf of such
Borrower required hereunder. Each Borrower may amend such list of individuals
from time to time by giving written notice of such amendment to the
Administrative Agent.

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, and (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

 

Base Rate Option shall mean the option of the applicable Borrower to have Loans
bear interest at the rate and under the terms set forth in Section 3.1.1(i).

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the applicable Borrower
and which have the same Interest Period shall constitute one Borrowing Tranche,
and (ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

 

- 2 -

 

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of Law) by any
Official Body; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be May 31, 2012.

 

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of the Swing Lender, its Swing Loan Commitment, and
Commitments shall mean the aggregate of the Revolving Credit Commitments and
Swing Loan Commitment of all of the Lenders.

 

Commitment Fee shall have the meaning specified in Section 2.3.

 

Company shall have the meaning specified in the Preamble hereto.

 

Compliance Certificate shall have the meaning specified in Section 7.3.3.

 

Consolidated Debt means the consolidated Indebtedness of the Company and its
consolidated Subsidiaries, including without limitation the principal amount of
the Loans.

 

Consolidated Net Income means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period.

 

Consolidated Net Worth means, at any time, the consolidated shareholders’ equity
of the Company and its Subsidiaries at such time. For purposes of Section
7.2.14, the amount shown on the Company’s statement of changes in shareholder’s
equity under the caption “Accumulated other comprehensive income (loss)” will be
excluded.

 

- 3 -

 

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

 

Debt Rating shall have the meaning specified in Schedule 1.1(A).

 

Defaulting Lender shall mean, subject to Section 2.10.2, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Swing Loans) within two (2) Business Days of the
date when due, (b) has notified the Borrowers, the Administrative Agent or the
Swing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a Relief Proceeding, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by an Official Body so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Official Body) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.10.2) upon delivery of written notice of such determination to the Borrowers,
the Swing Lender and each Lender.

 

Dollar and the symbol $ shall mean lawful money of the United States of America.

 

- 4 -

 

 

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with a Borrower and are treated as a single
employer under Section 414 of the Code.

 

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by a
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon a Borrower or any ERISA Affiliate.

 

ERISA Group shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

Event of Default shall mean any of the events described in Section 8.1 and
referred to therein as an “Event of Default.”

 

- 5 -

 

 

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 4.6.2) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.8, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.8.6 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
May 31, 2017.

 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

- 6 -

 

 

Financial Strength Rating means with respect to any Insurance Company, the
financial strength rating of such Insurance company as determined by A.M. Best
Company, Inc., Standard & Poor’s or Moody’s.

 

Foreign Lender shall mean a Lender that is not a U.S. Person.

 

Fronting Exposure means, at any time there is a Defaulting Lender, with respect
to the Swing Lender, such Defaulting Lender’s Ratable Share of outstanding Swing
Loans made by the Swing Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
having the economic effect of guaranteeing any liability or obligation of any
other Person in any manner, whether directly or indirectly, including any
agreement to indemnify or hold harmless any other Person, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business; provided however, that term Guaranty shall not include (a) trade
payables (including payables under insurance contracts and reinsurance payables)
and accrued expenses, in each case arising in the ordinary course of business,
(b) obligations with respect to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
and (c) obligations with respect to Policies.

 

IFRS means the International Financial Reporting Standards issued by the
International Accounting Standards Board (“IASB”) (including those International
Accounting Standards issued by the International Accounting Standards Committee
(“IASC”) which have been adopted by the IASB, as well as interpretations of
International Financial Reporting Standards developed by the International
Financial Reporting Interpretations Committee (and predecessor bodies) and
approved by the IASB, as endorsed by the European Union, from time to time in
effect and applied on a consistent basis both as to classification of items and
amounts.

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due), or (vi) any Guaranty of Indebtedness
for borrowed money; provided that Indebtedness shall not include (x) trade
payables (including payables under insurance contracts and reinsurance payables)
and accrued expenses, in each case arising in the ordinary course of business
and (y) obligations with respect to Policies.

 

- 7 -

 

 

Indemnified Taxes shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

Indemnitee shall have the meaning specified in Section 10.3.2.

 

Information shall mean all information received from the Borrowers or any of
their Subsidiaries relating to the Borrowers or any of such Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrowers or any of their Subsidiaries.

 

Insignificant Subsidiary means any Subsidiary which has revenues in an amount
less than 5% of the consolidated revenues of the Company and its Subsidiaries as
of the end of the most recent fiscal quarter of the Company for which financial
statements are available.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Borrower or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors generally or any
substantial portion of its creditors; undertaken under any Law.

 

Insurance Code means, with respect to any Insurance Company, the applicable
insurance code or Law (including regulations) of such Insurance Company’s
domicile which governs the licensing of companies who engage in the insurance or
reinsurance business and the issuance of insurance or reinsurance.

 

Insurance Company means any Subsidiary which is subject to the regulation of,
and is required to file statements with, any governmental body, agency or
official in any jurisdiction which regulates insurance and/ or reinsurance
companies or the doing of an insurance and/ or reinsurance business therein.

 

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Borrowers and certain of their Subsidiaries in the form attached hereto as
Exhibit 1.1(I)(2).

 

- 8 -

 

 

Interest Period shall mean the period of time selected by the applicable
Borrower in connection with (and to apply to) any election permitted hereunder
by such Borrower to have Revolving Credit Loans bear interest under the LIBOR
Rate Option. Subject to the last sentence of this definition, such period shall
be one, two, three or six Months, or such other period requested by the
applicable Borrower and consented to by all the Lenders. Such Interest Period
shall commence on the effective date of such Interest Rate Option, which shall
be (i) the Borrowing Date if the applicable Borrower is requesting new Loans, or
(ii) the date of renewal of or conversion to the LIBOR Rate Option if such
Borrower is renewing or converting to the LIBOR Rate Option applicable to
outstanding Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) no Borrower shall select, convert to or
renew an Interest Period for any portion of the Loans that would end after the
Expiration Date.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

IRS shall mean the Internal Revenue Service.

 

Knowledge shall mean any “named executive officer” (as defined in rules
promulgated by the SEC).

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, ruling, order, injunction, writ, decree or
judgment, including the interpretation or administration thereof by any Official
Body charged with the enforcement, interpretation or administration thereof, and
all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Official Body, in each
case whether or not having the force of law.

 

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

 

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for Dollars for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.
LIBOR may also be expressed by the following formula:



- 9 -

 

 

  London interbank offered rates quoted by Bloomberg LIBOR Rate    = or
appropriate successor as shown on Bloomberg Page BBAM1   1.00 - LIBOR Reserve
Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

 

LIBOR Rate Option shall mean the option of the applicable Borrower to have Loans
bear interest at the rate and under the terms set forth in Section 3.1.1(ii).

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

Licenses shall have the meaning specified in Section 5.1.15.

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Intercompany Subordination Agreement, the Notes, and any other instruments,
certificates or documents delivered in connection herewith or therewith.

 

Loan Request shall have the meaning specified in Section 2.4.

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

Material Adverse Change shall mean any set of circumstances or events which
(a) has any material adverse effect whatsoever upon the validity or
enforceability of this Agreement or any other Loan Document, (b) is material and
adverse to the business, properties, assets, financial condition or results of
operations of the Borrowers taken as a whole, (c) materially impairs the ability
of the Borrowers taken as a whole to duly and punctually pay or perform any of
the Obligations, or (d) impairs materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.

 

- 10 -

 

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Moody’s shall mean Moody’s Investor Service, Inc. and any successor thereto.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Company or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions.

Non-Defaulting Lender shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans and in the form of Exhibit
1.1(N)(2) evidencing the Swing Loan.

 

Obligation shall mean any obligation or liability of any of the Borrowers,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Notes, the Administrative Agent’s Letter or
any other Loan Document whether to the Administrative Agent, any of the Lenders
or their Affiliates or other persons provided for under such Loan Documents.

 

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

- 11 -

 

 

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.2).

 

Participant has the meaning specified in Section 10.8.4.

 

Participant Register shall have the meaning specified in Section 10.8.4.

 

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

 

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder and termination of the Commitments.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.

 

Permitted Liens shall mean:

 

(i)          Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;

 

(ii)         Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;

 

(iii)        Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default;

 

(iv)        Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

(v)         Liens on property leased by any Borrower or Subsidiary of a Borrower
under capital and operating leases securing obligations of such Borrower or
Subsidiary to the lessor under such leases;

 

- 12 -

 

 

(vi)        Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;

 

(vii)       Liens securing obligations owed by the Company to any of its
Subsidiaries or owed by any Subsidiary to the Company or any Subsidiary, in each
case solely to the extent that such Liens are required by an Applicable
Insurance Regulatory Authority for such Person to maintain such obligations;

 

(viii)      Purchase Money Security Interests; and

 

(ix)         The following, if (A) the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) they do not, in the aggregate, materially impair the ability of
any Borrower to perform its Obligations hereunder or under the other Loan
Documents:

 

(1)         Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Borrower
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

(2)         Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits; or

 

(3)          Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens.

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.

 

PNC shall mean PNC Bank, National Association, its successors and assigns.

 

Policies means all insurance and reinsurance policies, annuity contracts,
guaranteed interest contracts and funding agreements (including riders to any
such policies or contracts, certificates issued with respect to group life
insurance or annuity contracts and any contracts issued in connection with
retirement plans or arrangements) and assumption certificates issued or to be
issued (or filed pending current review by applicable Official Bodies) by any
Insurance Company and any coinsurance agreements entered into or to be entered
into by an Insurance Company.

 

- 13 -

 

 

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which Dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent); provided that, for any day that is not a
Business Day, the Published Rate for such day shall be the Published Rate as in
effect on the most recent Business Day.

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Borrower or Subsidiary of a Borrower or deferred
payments by such Borrower or Subsidiary for the purchase of such tangible
personal property.

 

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.

 

Recipient shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

 

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Borrower or Subsidiary of a Borrower in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Borrower or Subsidiary of a Borrower for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

 

- 14 -

 

 

Required Lenders shall mean

 

(A)         If there exists fewer than three (3) Lenders, all Lenders (other
than any Defaulting Lender), and

 

(B)         If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the sum of the aggregate amount of
the Revolving Credit Commitments of the Lenders (excluding any Defaulting
Lender) or, after the termination of the Revolving Credit Commitments and the
outstanding Revolving Credit Loans (excluding any Defaulting Lender).

 

Required Share shall have the meaning assigned to such term in Section 4.10.

 

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to a Borrower pursuant to Section 2.1.

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans and the outstanding Swing Loans.

 

SAP means, as to each Insurance Company, the statutory accounting practices
prescribed or permitted by the Applicable Insurance Regulatory Authority for the
preparation of its financial statements and other reports by insurance
corporations of the same type as such Insurance Company in effect on the date
such statements or reports are to be prepared.

 

SEC means the United States Securities and Exchange Commission or any successor
entity.

 

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 4.10.

 

Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

- 15 -

 

 

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Statements shall have the meaning specified in Section 5.1.6(i).

 

Statutory Statement means, for any Insurance Company, for any fiscal year of
such Insurance Company, the most recent Annual Statement or Quarterly Statement
(if any) filed with the Applicable Insurance Regulatory Authority, which
Statutory Statements shall be prepared in accordance with SAP.

 

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

 

Subsidiary Equity Interests shall have the meaning specified in Section 5.1.2.

 

Swing Lender shall mean PNC, in its individual capacity as Swing Lender
hereunder, and any successor in such capacity.

 

Swing Loan Commitment shall mean the Swing Lender’s commitment to make Swing
Loans to the Borrowers pursuant to Section 2.1.2 in an aggregate principal
amount up to $35,000,000.

 

Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2.

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by the Swing Lender to the Borrowers pursuant
to Section 2.1.2.

 

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

 

- 16 -

 

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S. Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate has the meaning assigned to such term in Section
4.8.6.

 

Withholding Agent means any Borrower and the Administrative Agent.

 

1.2         Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

 

1.3         Accounting Principles. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate) or SAP, as the context requires, and all
accounting or financial terms shall have the meanings ascribed to such terms by
GAAP or SAP, as the case may be; provided, however, that all accounting terms
used in Section 7.2 (and all defined terms used in the definition of any
accounting term used in Section 7.2 shall have the meaning given to such terms
(and defined terms) under GAAP as in effect on the date hereof applied on a
basis consistent with those used in preparing Statements referred to in
Section 5.1.6(i). If after the Company migrates to IFRS or there occurs any
change in GAAP or in the application thereof that would affect the computation
of any financial ratio or requirement set forth in any Loan Document and the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of such migration to IFRS or
change in GAAP or in the application thereof (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such migration to IFRS or change in GAAP or in the
application thereof, then, then the parties hereto agree to endeavor, in good
faith, to amend such ratio or requirement to preserve the original intent
thereof in light of such change, but would allow compliance therewith to be
determined in accordance with the Company’s financial statements at that time,
provided that, until so amended such financial covenants shall continue to be
computed in accordance with GAAP as in effect and applied immediately before
such migration or change.

 

- 17 -

 

 

2.          REVOLVING CREDIT AND SWING LOAN FACILITIES

 

2.1         Revolving Credit Commitments.

 

2.1.1           Revolving Credit Loans. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make Revolving Credit Loans to the Borrowers at
any time or from time to time on or after the date hereof to the Expiration
Date; provided that after giving effect to each such Loan (i) the aggregate
amount of Revolving Credit Loans from such Lender shall not exceed such Lender’s
Revolving Credit Commitment minus such Lender’s Ratable Share of the outstanding
Swing Loans and (ii) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.

 

2.1.2           Swing Loan Commitment. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, the Swing
Lender may, at its option, cancelable at any time for any reason whatsoever in
its sole discretion, make swing loans (the “Swing Loans”) to the Borrowers at
any time or from time to time after the date hereof to, but not including, the
Expiration Date, in an aggregate principal amount up to but not in excess of
$35,000,000, provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.2.

 

2.2         Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans. Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.4 in accordance with its Ratable
Share. The aggregate of each Lender’s Revolving Credit Loans outstanding
hereunder to the Borrowers at any time shall never exceed its Revolving Credit
Commitment minus its Ratable Share of the outstanding Swing Loans. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrowers to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

 

- 18 -

 

 

2.3         Commitment Fees. Accruing from the date hereof until the Expiration
Date, the Borrowers, jointly and severally agree to pay to the Administrative
Agent for the account of each Lender according to its Ratable Share, a
nonrefundable commitment fee (the “Commitment Fee”) equal to the Applicable
Commitment Fee Rate (computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed) multiplied by the average daily difference
between the amount of (i) the Revolving Credit Commitments (for purposes of this
computation, the Swing Lender’s Swing Loans shall be deemed to be borrowed
amounts under its Revolving Credit Commitment) and (ii) the Revolving Facility
Usage; provided, however, that any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrowers so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrowers prior to such time; and provided further that
no Commitment Fee shall accrue with respect to the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on each Payment Date.

 

2.4         Revolving Credit Loan Requests; Swing Loan Requests.

 

2.4.1           Revolving Credit Loan Requests. Except as otherwise provided
herein, each Borrower may from time to time prior to the Expiration Date request
the Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 3.2, by delivering to the Administrative Agent, not later than 10:00
a.m., (i) three (3) Business Days prior to the proposed Borrowing Date with
respect to the making of Revolving Credit Loans to which the LIBOR Rate Option
applies or the conversion to or the renewal of the LIBOR Rate Option for any
Loans; and (ii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.4.1 or a request by telephone
immediately confirmed in writing by letter, facsimile or email in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amounts shall be in (x) integral multiples of $100,000 and not less than
$1,000,000 for each Borrowing Tranche under the LIBOR Rate Option, and (y)
integral multiples of $100,000 and not less than $1,000,000 for each Borrowing
Tranche under the Base Rate Option.

 

2.4.2           Swing Loan Requests. Except as otherwise provided herein, each
Borrower may from time to time prior to the Expiration Date request the Swing
Lender to make Swing Loans by delivery to the Swing Lender not later than 12:00
noon on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.4.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or email (each, a “Swing
Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $100,000 or a higher
integral multiple thereof.

 

- 19 -

 

 

2.5         Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

 

2.5.1           Making Revolving Credit Loans. The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.4, notify
the Lenders of its receipt of such Loan Request specifying the information
provided by the applicable Borrower and the apportionment among the Lenders of
the requested Revolving Credit Loans as determined by the Administrative Agent
in accordance with Section 2.2. Each Lender shall remit the principal amount of
each Revolving Credit Loan to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 6.2, fund such Revolving Credit Loans to the applicable Borrower in
Dollars and immediately available funds at the Principal Office prior to 2:00
p.m., on the applicable Borrowing Date; provided that if any Lender fails to
remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own funds
the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.5.2.

 

2.5.2           Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.5.1 and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by such
Borrower, the interest rate applicable to Loans under the Base Rate Option. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan. Any payment by any
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

2.5.3           Making Swing Loans. So long as the Swing Lender elects to make
Swing Loans, the Swing Lender shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.4.2, fund such Swing Loan to the applicable Borrower in
Dollars and immediately available funds at the Principal Office prior to 4:00
p.m. on the Borrowing Date.

 

2.5.4           Repayment of Revolving Credit Loans. The Borrowers, jointly and
severally agree to repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.

 

- 20 -

 

 

2.5.5           Borrowings to Repay Swing Loans. The Swing Lender may, at its
option, exercisable at any time for any reason whatsoever, demand repayment of
the Swing Loans, and each Lender shall make a Revolving Credit Loan in an amount
equal to such Lender’s Ratable Share of the aggregate principal amount of the
outstanding Swing Loans, plus, if the Swing Lender so requests, accrued interest
thereon, provided that no Lender shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.4.1 without regard to any of the requirements of that
provision. The Swing Lender shall provide notice to the Lenders (which may be
telephonic or written notice by letter, facsimile or email) that such Revolving
Credit Loans are to be made under this Section 2.5.5 and of the apportionment
among the Lenders, and the Lenders shall be unconditionally obligated to fund
such Revolving Credit Loans (whether or not the conditions specified in
Section 2.4.1 are then satisfied) by the time the Swing Lender so requests,
which shall not be earlier than 3:00 p.m. on the Business Day next after the
date the Lenders receive such notice from the Swing Lender; provided that if the
conditions precedent to a borrowing of Revolving Credit Loans are not then
satisfied or for any other reason the Lenders may not then make Revolving Credit
Loans under the Base Rate Option to the applicable Borrower in whole or in part
as contemplated by this Section, because of such Borrower’s failure to satisfy
the conditions set forth in Section 6.2 other than any notice requirements, or
for any other reason, then instead of making Revolving Credit Loans, each Lender
(other than the Swing Lender) shall become immediately obligated to fund its
participation in the outstanding Swing Loans and shall pay to the Swing Lender
an amount equal to such Lender’s Ratable Share of all outstanding Swing Loans.
If and to the extent any Revolving Lender shall not have made such amount
available to the Administrative Agent by 8:00 p.m. on the Business Day next
after the date the Lenders receive notice from the Swing Lender of its
obligation to fund its participation in Swing Loans, such Lender agrees to pay
interest on such amount to the Swing Lender forthwith on demand, for each day
from the date such amount was to have been delivered to the Swing Lender to the
date such amount is paid, (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three (3) days following such demand and (ii) at
a rate per annum equal to the rate applicable to Loans under the Revolving
Credit Base Rate Option on and after the fourth day following the date of such
demand. Any Lender’s failure to make available to the Swing Lender its Ratable
Share of the amount of all outstanding Swing Loans shall not relieve any other
Lender of its obligation hereunder to make available to the Swing Lender such
other Lender’s Ratable Share of such amount, but no Lender shall be responsible
for the failure of any other Lender to make available to the Swing Lender such
other Lender’s Ratable Share of any such amount.

 

2.5.6           Participation Obligations Unconditional. Each Lender’s
obligation to make available to the Swing Lender the amount of its participation
interest in Swing Loans as provided in Section 2.5.5 shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right that such Lender may
have against the Swing Lender or any other Person, (ii) the occurrence or
continuance of an Event of Default or Potential Default, (iii) any adverse
change in the condition (financial or otherwise) of any Borrower or any
Subsidiary, (iv) any termination of the Commitments or (v) any other
circumstance, happening or event whatsoever.

 

- 21 -

 

 

2.6         Notes. The obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a Note, dated
the Closing Date payable to the order of such Lender in a face amount equal to
the Revolving Credit Commitment or Swing Loan Commitment, as applicable, of such
Lender.

 

2.7         Use of Proceeds. The proceeds of the Loans shall be used to
refinance certain existing Indebtedness and general corporate purposes.

 

2.8         Reduction of Revolving Credit Commitment. The Company shall have the
right at any time after the Closing Date upon five (5) days’ prior written
notice to the Administrative Agent to permanently reduce (ratably among the
Lenders in proportion to their Ratable Shares) the Revolving Credit Commitments,
in a minimum amount of $5,000,000 and whole multiples of $1,000,000, or to
terminate completely the Revolving Credit Commitments, without penalty or
premium except as hereinafter set forth; provided that any such reduction or
termination shall be accompanied by prepayment of the Notes, together with
outstanding Commitment Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 4.10) to the
extent necessary to cause the aggregate Revolving Facility Usage after giving
effect to such prepayments to be equal to or less than the Revolving Credit
Commitments as so reduced or terminated. Any notice to reduce the Revolving
Credit Commitments under this Section 2.8 shall be irrevocable.

 

2.9         Increase in Revolving Credit Commitments.

 

2.9.1           Increasing Lenders and New Lenders. The Company may, at any
time, request that (a) the current Lenders increase their Revolving Credit
Commitments (any current Lender which elects to increase its Revolving Credit
Commitment shall be referred to as an “Increasing Lender”) or (b) one or more
new lenders (each a “New Lender”) join this Agreement and provide a Revolving
Credit Commitment hereunder, subject to the following terms and conditions:

 

(i)          No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.

 

(ii)         Defaults. There shall exist no Events of Default or Potential
Default on the effective date of such increase after giving effect to such
increase.

 

(iii)        Aggregate Revolving Credit Commitments. Each such increase shall be
in a minimum amount of $25,000,000 and higher integral multiples of $5,000,000;
provided that the aggregate amount of all increases under this Section 2.9.1
shall not exceed $50,000,000.

 

(iv)        Resolutions; Opinion. The Borrowers shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Borrowers.

 

- 22 -

 

 

(v)         Notes. The Borrowers shall execute and deliver (1) to each
Increasing Lender a replacement revolving credit Note reflecting the new amount
of such Increasing Lender’s Revolving Credit Commitment after giving effect to
the increase (and the prior Note issued to such Increasing Lender shall be
deemed to be terminated) and (2) to each New Lender a revolving credit Note
reflecting the amount of such New Lender’s Revolving Credit Commitment.

 

(vi)        Approval of New Lenders. Any New Lender shall be subject to the
approval of the Administrative Agent.

 

(vii)       Increasing Lenders. Each Increasing Lender shall confirm its
agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrowers and delivered to the Administrative Agent at least five (5)
days before the effective date of such increase.

 

(viii)      New Lenders—Joinder. Each New Lender shall execute a lender joinder
in substantially the form of Exhibit 2.10 pursuant to which such New Lender
shall join and become a party to this Agreement and the other Loan Documents
with a Revolving Credit Commitment in the amount set forth in such lender
joinder.

 

2.9.2         Repayment of Outstanding Loans; Borrowing of New Loans. On the
effective date of such increase, the Borrowers shall repay all Loans then
outstanding, subject to the Borrowers’ indemnity obligations under Section 4.10;
provided that it may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.9.

 

2.10       Defaulting Lenders.

 

2.10.1       Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

- 23 -

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.2.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swing Lender hereunder; third, as the Company
may request (so long as no Potential Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders or the Swing Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, or the Swing Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Potential Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans and Swing Loans are held by the Lenders pro rata in accordance with
the Commitments under the applicable Facility without giving effect to Section
2.10.1(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.10.1(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)        Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Swing Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Ratable Shares (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
6.2 are satisfied at the time of such reallocation (and, unless the Borrowers
shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate outstanding Revolving Credit Loans plus the Ratable share of the
outstanding Swing Loans of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)         Repayment of Swing Loans. If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrowers shall,
without prejudice to any right or remedy available to it hereunder or under law,
prepay Swing Loans in an amount equal to the Swing Lender’s Fronting Exposure.

 

- 24 -

 

  

2.10.2         Defaulting Lender Cure. If the Borrowers, the Administrative
Agent and the Swing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Swing Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
Facility (without giving effect to Section 2.10.1(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.10.3         New Swing Loans. So long as any Lender is a Defaulting Lender,
the Swing Lender shall not be required to fund any Swing Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swing Loan.

 

3.          INTEREST RATES

 

3.1           Interest Rate Options. The Borrowers, jointly and severally agree
to pay interest in respect of the outstanding unpaid principal amount of the
Loans as selected by it from the Base Rate Option or LIBOR Rate Option set forth
below applicable to the Loans, it being understood that, subject to the
provisions of this Agreement, the applicable Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than eight (8) Borrowing Tranches in the aggregate
among all of the Loans and provided further that if an Event of Default or
Potential Default exists and is continuing, no Borrower may request, convert to,
or renew the LIBOR Rate Option for any Loans and the Required Lenders may demand
that all existing Borrowing Tranches bearing interest under the LIBOR Rate
Option shall be converted immediately to the Base Rate Option, subject to the
obligation of the Borrowers to pay any indemnity under Section 4.9 in connection
with such conversion. If at any time the designated rate applicable to any Loan
made by any Lender exceeds such Lender’s highest lawful rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s highest lawful
rate.

 

- 25 -

 

 

3.1.1           Revolving Credit Interest Rate Options; Swing Line Interest
Rate. Each Borrower shall have the right to select from the following Interest
Rate Options applicable to the Revolving Credit Loans:

 

(i)            Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or

 

(ii)           Revolving Credit LIBOR Rate Option: A rate per annum (computed on
the basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate
plus the Applicable Margin.

 

Subject to Section 3.3, only the Base Rate Option applicable to Revolving Credit
Loans shall apply to the Swing Loans.

 

3.1.2          Rate Quotations. A Borrower may call the Administrative Agent on
or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

 

3.2          Interest Periods. At any time when a Borrower shall select, convert
to or renew a LIBOR Rate Option, such Borrower shall notify the Administrative
Agent thereof at least three (3) Business Days prior to the effective date of
such LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, in the case of the renewal of a LIBOR
Rate Option at the end of an Interest Period, the first day of the new Interest
Period shall be the last day of the preceding Interest Period, without
duplication in payment of interest for such day.

 

3.3          Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative Agent
(or immediately without any such demand upon the occurrence of an Event of
Default under Section 8.1.1):

 

3.3.1           Interest Rate. The rate of interest for each Loan otherwise
applicable pursuant to Section 3.1 shall be increased by 2.0% per annum;

 

3.3.2           Other Obligations. Each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Base Rate Option plus an additional 2.0% per annum
from the time such Obligation becomes due and payable and until it is paid in
full; and

 

3.3.3           Acknowledgment. Each Borrower acknowledges that the increase in
rates referred to in this Section 3.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by the
Borrowers upon demand by Administrative Agent.

 

- 26 -

 

 

3.4          LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available.

 

3.4.1           Unascertainable. If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:

 

(i)          adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or

 

(ii)         a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 3.4.3.

 

3.4.2           Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:

 

(i)          the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or

 

(ii)         such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or

 

(iii)       after making all reasonable efforts, deposits of the relevant amount
in Dollars for the relevant Interest Period for a Loan, or to banks generally,
to which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

 

then the Administrative Agent shall have the rights specified in Section 3.4.3.

 

3.4.3           Administrative Agent’s and Lender’s Rights. In the case of any
event specified in Section 3.4.1 above, the Administrative Agent shall promptly
so notify the Lenders and the Borrowers thereof, and in the case of an event
specified in Section 3.4.2 above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrowers.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the applicable Borrower
to select, convert to or renew a LIBOR Rate Option shall be suspended until the
Administrative Agent shall have later notified the Borrowers, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 3.4.1 and
a Borrower has previously notified the Administrative Agent of its selection of,
conversion to or renewal of a LIBOR Rate Option and such Interest Rate Option
has not yet gone into effect, such notification shall be deemed to provide for
selection of, conversion to or renewal of the Base Rate Option otherwise
available with respect to such Loans. If any Lender notifies the Administrative
Agent of a determination under Section 3.4.2, the applicable Borrower shall,
subject to the Borrowers’ indemnification Obligations under Section 4.9, as to
any Loan of the Lender to which a LIBOR Rate Option applies, on the date
specified in such notice either convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or prepay such Loan in accordance
with Section 4.6. Absent due notice from the applicable Borrower of conversion
or prepayment, such Loan shall automatically be converted to the Base Rate
Option otherwise available with respect to such Loan upon such specified date.

 

- 27 -

 

 

3.5           Selection of Interest Rate Options. If the applicable Borrower
fails to select a new Interest Period to apply to any Borrowing Tranche of Loans
under the LIBOR Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 3.2, such Borrower shall be deemed to have converted such Borrowing
Tranche to the Base Rate Option commencing upon the last day of the existing
Interest Period.

 

4.          PAYMENTS

 

4.1           Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Administrative Agent’s Fee or other fees
or amounts due from any Borrower hereunder shall be payable prior to 11:00 a.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of the Swing Lender with respect to the
Swing Loans and for the ratable accounts of the Lenders with respect to the
Revolving Credit Loans in Dollars and in immediately available funds, and the
Administrative Agent shall promptly distribute such amounts to the Lenders in
immediately available funds; provided that in the event payments are received by
11:00 a.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders the Federal
Funds Effective Rate with respect to the amount of such payments for each day
held by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

 

4.2           Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit
Loans shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by any Borrower with respect to principal, interest,
Commitment Fees, or other fees (except for the Administrative Agent’s Fee) or
amounts due from any Borrower hereunder to the Lenders with respect to the
Commitments and Loans, shall (except as otherwise may be provided with respect
to a Defaulting Lender and except as provided in Section 3.4.3 in the case of an
event specified in Section 3.4, 4.6.2 or 4.7) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees, and other fees or amounts then due or payable such
Lenders as set forth in this Agreement. Notwithstanding any of the foregoing,
each borrowing or payment or prepayment by any Borrower of principal, interest,
fees or other amounts from such Borrower with respect to Swing Loans shall be
made by or to the Swing Lender according to Section 2.5.5.

 

- 28 -

 

 

4.3           Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff, counterclaim or banker’s lien, by receipt of voluntary
payment, by realization upon security, or by any other non-pro rata source,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and

 

(ii)         the provisions of this Section 4.3 shall not be construed to apply
to (x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to a Borrower or any Subsidiary
thereof (as to which the provisions of this Section 4.3 shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

 

Any Lender that fails at any time to comply with the provisions of this Section
4.3 shall be deemed a Defaulting Lender until such time as it performs its
obligations hereunder and is not otherwise a Defaulting Lender for any other
reason. A Defaulting Lender shall be deemed to have assigned any and all
payments due to it from the Borrowers, whether on account of or relating to
outstanding Loans, interest, fees or otherwise, to the remaining non-defaulting
Lenders for application to, and reduction of, their respective Ratable Share of
all outstanding Loans and other unpaid Obligations of any of the Borrowers. The
Defaulting Lender hereby authorizes the Administrative Agent to distribute such
payments to the non-defaulting Lenders in proportion to their respective Ratable
Share of all outstanding Loans and other unpaid Obligations of any of the
Borrowers to which such Lenders are entitled. A Defaulting Lender shall be
deemed to have satisfied the provisions of this Section 4.3 when and if, as a
result of application of the assigned payments to all outstanding Loans and
other unpaid Obligations of any of the Borrowers to the non-defaulting Lenders,
the Lenders’ respective Ratable Share of all outstanding Loans and unpaid
Obligations have returned to those in effect immediately prior to such violation
of this Section 4.3.

 

- 29 -

 

 

4.4          Presumptions by Administrative Agent. Unless the Administrative
Agent shall have received notice from the applicable Borrower prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the applicable
Borrower has not in fact made such payment, then each of the Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

4.5          Interest Payment Dates. Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on each Payment Date.
Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, upon acceleration or otherwise).

 

4.6          Voluntary Prepayments.

 

4.6.1          Right to Prepay. Each Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 4.6.2 below, in Section 4.7 and Section
4.9). Whenever a Borrower desires to prepay any part of the Loans, it shall
provide a prepayment notice to the Administrative Agent by 1:00 p.m. at least
one (1) Business Day prior to the date of prepayment of the Revolving Credit
Loans or no later than 1:00 p.m. on the date of prepayment of Swing Loans,
setting forth the following information:

 

(w)          the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(x)          a statement indicating the application of the prepayment between
the Revolving Credit Loans and Swing Loans;

 

(y)          a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the LIBOR Rate
Option applies; and

 

(z)          the total principal amount of such prepayment, which shall not be
less than the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for
any Swing Loan or $1,000,000 for any Revolving Credit Loan.

 

- 30 -

 

 

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 3.4.3, if a Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which such Borrower is prepaying, the prepayment shall be
applied first to Loans to which the Base Rate Option applies, then to Loans to
which the LIBOR Rate Option applies. Any prepayment hereunder shall be subject
to the Borrowers’ obligation to indemnify the Lenders under Section 4.9.

 

4.6.2           Replacement of a Lender. In the event any Lender (i) is a
Defaulting Lender or (ii) becomes subject to the control of an Official Body
(other than normal and customary supervision), then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.8), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(i)          the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.8;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 4.7.1 or payments required to be made pursuant to
Section 4.8, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)        such assignment does not conflict with applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

4.7          Increased Costs.

 

4.7.1           Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);

 

- 31 -

 

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender, or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or any
Loan under the LIBOR Rate Option made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrowers,
jointly and severally, agree to pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

4.7.2           Capital Requirements. If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

4.7.3           Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in Sections 4.7.1 or 4.7.2 and delivered to the Borrowers
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

4.7.4           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

- 32 -

 

 

4.8          Taxes.

 

4.8.1           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

4.8.2           Payment of Other Taxes by the Borrowers. The Borrowers shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

4.8.3           Indemnification by the Borrowers. Each Borrower shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

4.8.4           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.8.4 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.8.4.

 

4.8.5           Evidence of Payments. As soon as practicable after any payment
of Taxes by any Borrower to a Official Body pursuant to this Section 4.8, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

- 33 -

 

 

4.8.6           Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.8.6(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii) executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.8-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

 

- 34 -

 

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.8-2 or
Exhibit 4.8-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.8-4 on
behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

- 35 -

 

 

4.8.7           Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 4.8
(including by the payment of additional amounts pursuant to this Section 4.8),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Official Body with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Official Body)
in the event that such indemnified party is required to repay such refund to
such Official Body. Notwithstanding anything to the contrary in this paragraph
(h), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

4.8.8           Survival. Each party’s obligations under this Section 4.8 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

4.9          Indemnity. In addition to the compensation or payments required by
Section 4.7 or Section 4.8, each Borrower shall, jointly and severally,
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

 

(i)          payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),

 

(ii)         attempt by the applicable Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.4 or Section 3.2 or notice relating to prepayments under Section 4.6,
or

 

(iii)        default by any Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrowers to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.

 

- 36 -

 

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

 

4.10         Settlement Date Procedures. In order to minimize the transfer of
funds between the Lenders and the Administrative Agent, each Borrower may
borrow, repay and reborrow Swing Loans and the Swing Lender may make Swing Loans
as provided in Section 2.1.2 during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a “Required Share”). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by each Borrower to the Administrative Agent with
respect to the Revolving Credit Loans. The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and may at its option effect
settlement on any other Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 4.10 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 . The Administrative Agent may at any time at its option for any
reason whatsoever require each Lender to pay immediately to the Administrative
Agent such Lender’s Ratable Share of the outstanding Revolving Credit Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by each Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.

 

5.          REPRESENTATIONS AND WARRANTIES

 

5.1          Representations and Warranties. The Borrowers, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:

 

5.1.1           Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default. Each Borrower and each
Subsidiary of each Borrower (i) is a corporation, duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, (iii) is
duly licensed or qualified and in good standing in (x) its jurisdiction of
organization and (y) except where the failure to be so qualified would not
reasonably be expected to result in Material Adverse Change, each jurisdiction
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary, (iv)
has full power to enter into, execute, deliver and carry out this Agreement and
the other Loan Documents to which it is a party, to incur the Indebtedness
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part, (v) is in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 5.1.13) in all jurisdictions in which any
Borrower or Subsidiary of any Borrower is presently or will be doing business
except where the failure to do so would not reasonably be expected to result in
Material Adverse Change, and (vi) has good and marketable title to or valid
leasehold interest in all properties, assets and other rights which it purports
to own or lease or which are reflected as owned or leased on its books and
records, free and clear of all Liens and encumbrances except Permitted Liens. No
Event of Default or Potential Default exists or is continuing.

 



- 37 -

 



 

5.1.2           Subsidiaries and Owners; Investment Companies. Schedule 5.1.2
states the name of each of the Borrowers’ Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”). Each Borrower and each of their
respective Subsidiaries has good and marketable title to all of the Subsidiary
Equity Interests it purports to own, free and clear in each case of any Lien and
all such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable. No Borrower nor any of their respective Subsidiaries is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”

 

5.1.3           Validity and Binding Effect. This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Borrower, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Borrower, enforceable against such Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
and principles of equity affecting the enforcement of creditor’s rights.

 

5.1.4           No Conflict; Material Agreements; Consents. Neither the
execution and delivery of this Agreement or the other Loan Documents by any
Borrower nor the consummation of the transactions herein or therein contemplated
or compliance with the terms and provisions hereof or thereof by any of them
will conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the articles of incorporation, regulations or
other organizational documents of any Borrower or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Borrower or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Borrower or any of its Subsidiaries. There is no
default under such material agreement (referred to above) and no Borrower nor
any of their respective Subsidiaries is bound by any contractual obligation, or
subject to any restriction in any organization document, or subject to any
requirement of Law that would reasonably be likely to result in a Material
Adverse Change. No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents, other than the
filing of a Form 8-K upon entering into the Agreement and the Loan Documents.

 

- 38 -

 

 

5.1.5           Litigation. Except as routinely encountered in claims activity,
there are no actions, suits, proceedings or investigations pending or, to the
Knowledge of any Borrower, threatened against such Borrower or any Subsidiary of
such Borrower at law or in equity before any Official Body as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Change. No Borrower nor any of their respective
Subsidiaries is in violation of any order, writ, injunction or any decree of any
Official Body which could reasonably be expected to result in a Material Adverse
Change.

 

5.1.6           Financial Statements.

 

(i)          Historical Statements. The Company has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the fiscal year ended December 31, 2011. In
addition, the Company has delivered to the Administrative Agent copies of its
unaudited consolidated interim financial statements for the fiscal year to date
and as of the end of the fiscal quarter ended March 31, 2012 (all such annual
and interim statements being collectively referred to as the “Statements”). The
Statements were compiled from the books and records maintained by the Borrower’s
management, are correct and complete and fairly represent the consolidated
financial condition of the Company and its Subsidiaries in all material respects
as of the respective dates thereof and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied, subject (in the case of the interim statements) to normal year-end
audit adjustments.

 

(ii)         Accuracy of Financial Statements. No Borrower nor any of their
respective Subsidiaries has any liabilities, contingent or otherwise (other than
obligations under Policies), or forward or long-term commitments that are not
disclosed in the Statements or in the notes thereto, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
the Borrower or any of their respective Subsidiaries which may reasonably be
expected to result in a Material Adverse Change. Since December 31, 2011, no
Material Adverse Change has occurred.

 

5.1.7           Margin Stock. No Borrower nor any of their respective
Subsidiaries engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System). No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. No Borrower nor any of their respective Subsidiaries holds or intends to
hold margin stock in such amounts that more than 25% of the reasonable value of
the assets of any Borrower or Subsidiary of any Borrower are or will be
represented by margin stock.

 

5.1.8           Full Disclosure. Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.

 

- 39 -

 

 

5.1.9           Taxes. All Federal and state income tax returns, and all other
material federal, state, local and other tax returns required to have been filed
with respect to each Borrower and each Subsidiary of each Borrower have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

 

5.1.10         Patents, Trademarks, Copyrights, Licenses, Etc. Except as set
forth on Schedule 5.1.10, each Borrower and each Subsidiary of each Borrower
owns or possesses all the material patents, trademarks, service marks, trade
names, copyrights, licenses, registrations, franchises, permits and rights
necessary to own and operate its properties and to carry on its business as
presently conducted by such Borrower or Subsidiary, without known possible,
alleged or actual conflict with the rights of others.

 

5.1.11         Insurance. The properties of each Borrower and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Borrower and Subsidiary in accordance with prudent business
practice in the industry of such Borrower and Subsidiaries.

 

5.1.12         ERISA Compliance. (i) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best Knowledge of the Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(ii)         No ERISA Event has occurred or is reasonably expected to occur; (a)
no Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year); (b) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (c) neither the Company nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (d) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

- 40 -

 

 

5.1.13         Environmental Matters. To the Knowledge of each Borrower, each
Borrower and each of its respective Subsidiaries is and has been in compliance
with applicable Environmental Laws except for such noncompliance that would not
in the aggregate reasonably be likely to result in a Material Adverse Change.

 

5.1.14         Solvency. Before and after giving effect to the initial Loans
hereunder, each of the Borrowers is solvent.

 

5.1.15         Insurance Licenses. No material license (including, without
limitation, licenses or certificates of authority from applicable insurance
departments), permits or authorizations to transact insurance and reinsurance
business of any Insurance Subsidiary (collectively, the “Licenses”) is the
subject of a proceeding for suspension or revocation or any similar proceedings,
to the best of Borrowers’ Knowledge, there is no sustainable basis for such a
suspension or revocation, and to the best of the Borrowers’ Knowledge, no such
suspension or revocation is threatened by any state insurance department.

 

6.          CONDITIONS OF LENDING

 

The obligation of each Lender to make Loans hereunder is subject to the
performance by each of the Borrowers of its Obligations to be performed
hereunder at or prior to the making of any such Loans and to the satisfaction of
the following further conditions:

 

6.1           First Loans.

 

6.1.1           Deliveries. On the Closing Date, the Administrative Agent shall
have received each of the following in form and substance satisfactory to the
Administrative Agent:

 

(i)          A certificate of each of the Borrowers signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Borrowers set forth in this Agreement are true and correct in
all material respects, (x) the Borrowers are in compliance with each of the
covenants and conditions hereunder, (y) no Event of Default or Potential Default
exists, and (z) no Material Adverse Change has occurred since the date of the
last audited financial statements of the Company delivered to the Administrative
Agent;

 

(ii)         A certificate dated the Closing Date and signed by the Secretary or
an Assistant Secretary of each of the Borrowers, certifying as to: (a) all
action taken by each Borrower in connection with this Agreement and the other
Loan Documents; (b) the names of the Authorized Officers authorized to sign the
Loan Documents and their true signatures; and (c) copies of its organizational
documents as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Borrower in each state where organized or qualified to
do business;

 

(iii)        This Agreement and each of the other Loan Documents signed by an
Authorized Officer;

 

(iv)        A written opinion of counsel for the Borrowers, dated the Closing
Date and in form and substance satisfactory to the Administrative Agent;

 

- 41 -

 

 

(v)         A duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company most recently ended prior to the Closing Date,
signed by an Authorized Officer of the Company;

 

(vi)        All material consents required to effectuate the transactions
contemplated hereby;

 

(vii)       Evidence that the Credit Agreement dated as of July 2, 2007, among
the Borrowers, the lenders party thereto and Huntington National Bank, as
amended, has been terminated, and all outstanding obligations thereunder have
been paid; and

 

(viii)      Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.

 

6.1.2         Payment of Fees. The Borrowers shall have paid all fees payable on
or before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.

 

6.2           Each Loan. At the time of making any Loans and after giving effect
to the proposed extensions of credit: (i) the representations, warranties of the
Borrowers shall then be true and correct in all material respects (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), (ii) no Event of
Default or Potential Default shall have occurred and be continuing, (iii) the
making of the Loans shall not contravene any Law applicable to any Borrower or
Subsidiary of any Borrower or any of the Lenders, and (iv) the applicable
Borrower shall have delivered to the Administrative Agent a duly executed and
completed Loan Request.

 

7.          COVENANTS

 

The Borrowers, jointly and severally, covenant and agree that until Payment In
Full, the Borrowers shall comply at all times with the following covenants:

 

7.1          Affirmative Covenants.

 

7.1.1           Preservation of Existence, Etc. Each Borrower shall, and shall
cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in (a) its jurisdiction of organization and (b)
except where the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Change, each jurisdiction where the property owned
or leased by it or the nature of the business transacted by it or both makes
such licensing or qualification necessary, except as otherwise expressly
permitted in Section 7.2.5.

 

7.1.2           Payment of Liabilities, Including Taxes, Etc. Each Borrower
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.

 

- 42 -

 

 

7.1.3           Maintenance of Insurance. Each Borrower shall, and shall cause
each of its Subsidiaries to, insure its properties and assets against loss or
damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent.

 

7.1.4           Maintenance of Properties and Leases. Each Borrower shall, and
shall cause each of its Subsidiaries to, maintain in good repair, working order
and condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties and facilities material to its business, and from time to time, such
Borrower will make or cause to be made all material repairs, renewals or
replacements thereof.

 

7.1.5           Visitation Rights. Each Borrower shall, and shall cause each of
its Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties during normal business hours and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers, all in such detail and at such times
and as often as any of the Lenders may reasonably request, provided that (i)
each Lender shall provide the Borrowers and the Administrative Agent with
reasonable notice prior to any visit or inspection. In the event any Lender
desires to conduct an audit of any Borrower, (ii) such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent and (iii) such audit will be at such
Lender’s expense prior to the occurrence and continuance of an Event of Default
and at the expense of the Borrowers after the occurrence and during the
continuance of an Event of Default.

 

7.1.6           Keeping of Records and Books of Account. The Borrowers shall,
and shall cause each of their Subsidiaries to, maintain and keep proper books of
record and account which enable the Company and its Subsidiaries to issue
financial statements in accordance with GAAP or IFRS, as applicable, and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over either Borrower or any Subsidiary of either Borrower, and in which full,
true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

 

7.1.7           Compliance with Laws; Use of Proceeds. Each Borrower shall, and
shall cause each of its Subsidiaries to, comply in all material respects with
all applicable Laws, including all Environmental Laws. The Borrowers will use
the proceeds of the Loans only in accordance with Section 2.7 and as permitted
by applicable Law.

 

- 43 -

 

 

7.2          Negative Covenants.

 

7.2.1           Indebtedness. Each of the Borrowers shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:

 

(i)          Indebtedness under the Loan Documents;

 

(ii)         Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions or renewals thereof); provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 7.2.1;

 

(iii)        Indebtedness incurred with respect to Purchase Money Security
Interests and capitalized leases;

 

(iv)        Indebtedness of a Borrower to another Borrower or of a Borrower to a
Subsidiary which is subordinated pursuant to the Intercompany Subordination
Agreement;

 

(v)         Indebtedness between wholly-owned Subsidiaries;

 

(vi)        Guaranties of Indebtedness of associates/agents of the Insurance
Companies in the ordinary course of business; and

 

(vii)       Additional Indebtedness of the Company in an amount not to exceed
$350,000,000 outstanding at any time.

 

7.2.2           Liens; Lien Covenants. Each of the Borrowers shall not, and
shall not permit any of its Subsidiaries to, at any time create, incur, assume
or suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

 

7.2.3           Guaranties. Each of the Borrowers shall not, and shall not
permit any of its Subsidiaries to, at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person,
except for Guaranties by the Company of Indebtedness permitted hereunder and
Guaranties permitted under Section 7.2.1.

 

7.2.4           Dividends and Related Distributions. The Company shall not make
or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of capital stock on account
of the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), unless no Event of Default
under Section 8.1.1 shall have occurred and be continuing at the time of such
dividend or distribution.

 

- 44 -

 

 

7.2.5           Liquidations, Mergers, Consolidations, Acquisitions. Each of the
Borrowers shall not, and shall not permit any of its Subsidiaries to, (a)
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation; provided that any Subsidiary of a Borrower may consolidate or
merge into a Borrower or another wholly-owned Subsidiary of the Company or (b)
acquire all or substantially all of the capital stock or assets of another
Person unless, in the case of either (a) or (b), at such time and immediately
after giving effect thereto, no Potential Default or Event of Default exists or
would result therefrom.

 

7.2.6           Dispositions of Assets or Subsidiaries. Each of the Borrowers
shall not, and shall not permit any of its Subsidiaries to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily (any of the foregoing being referred to in this Section 7.2.6 as a
“Disposition” and any series of related Dispositions constituting but a single
Disposition), any of its assets or sell or assign with or without recourse any
receivables, other than any sale, conveyance, assignment, lease or abandonment
(a) in the ordinary course of business or (b) to the extent that the fair market
value of the assets the subject thereof (as determined in good faith by the
board of directors or senior management of the Company), when added to the fair
market value of the assets the subject of any such other Disposition or
Dispositions permitted by this clause (b) previously consummated during the same
fiscal year of the Company (as determined in good faith by the board of
directors or senior management of the Company), does not constitute more than
3.0% of the consolidated assets of the Company and its Subsidiaries as of the
last day of the most recently ended fiscal year of the Company.

 

7.2.7           Affiliate Transactions. Each of the Borrowers shall not, and
shall not cause or permit its Subsidiaries to directly or indirectly enter into
or permit to exist any transaction defined by Section 404(a) of Regulation S-K
under the Securities Act of 1933 with any Affiliate or with any director or
executive officer of the Company, except (a) transactions in the ordinary course
of and pursuant to the reasonable requirements of the business of the Company or
any of its Subsidiaries and upon fair and reasonable terms which are no less
favorable to any Borrower or any of its Subsidiaries than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate, (b)
payment of reasonable compensation to officers for services actually rendered to
any Borrower or any of its Subsidiaries, (c) payment of reasonable compensation
to directors and (d) transactions approved by the audit committee of the
Company.

 

7.2.8           Continuation of or Change in Business. Each of the Borrowers
shall not, and shall not permit any of its Subsidiaries to, engage in any
business other than in substantially the same fields of enterprise as it is
presently conducted, substantially as conducted and operated by such Borrower or
Subsidiary during the present fiscal year, and such Borrower or Subsidiary shall
not permit any material change in such business.

 

7.2.9           Fiscal Year. The Company shall not, and shall not permit any
Subsidiary of the Company to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31.

 

7.2.10         Changes in Organizational Documents. Each of the Borrowers shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents in any manner that may be materially adverse to
the Administrative Agent or the Lenders without obtaining the prior written
consent of the Required Lenders.

 

- 45 -

 

 

7.2.11         Limitation on Certain Restrictions on Subsidiaries. No Borrower
will, nor will it permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by such Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to such Borrower or any of its
Subsidiaries, (b) make loans or advances to such Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to such Borrower or
any of its Subsidiaries; provided that the foregoing shall not apply to (i)
restrictions and conditions imposed by law or by any Loan Document, (ii)
agreements entered into with an Applicable Insurance Regulatory Authority or
ratings agency in the ordinary course of business or any requirement imposed or
required by any Applicable Insurance Regulatory Authority, (iii) provisions in
partnership agreements, shareholders agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements or (iv) customary restrictions imposed under contracts (including
Policies and insurance contracts) or trust agreements, in each case, entered
into in the ordinary course of business.

 

7.2.12         Anti-Terrorism Laws. Neither Borrower is or shall be (i) a Person
with whom any Lender is restricted from doing business under Executive Order No.
13224 or any other Anti-Terrorism Law, (ii) engaged in any business involved in
making or receiving any contribution of funds, goods or services to or for the
benefit of such a Person or in any transaction that evades or avoids, or has the
purpose of evading or avoiding, the prohibitions set forth in any Anti-Terrorism
Law, or (iii) otherwise in violation of any Anti-Terrorism Law. The Borrowers
shall provide to the Lenders any certifications or information that a Lender
requests to confirm compliance by the Borrowers with Anti-Terrorism Laws.

 

7.2.13         Consolidated Debt to Total Capitalization. Not permit the ratio
of (a) the principal amount of Consolidated Debt to (b) the sum of (i)
Consolidated Net Worth plus (ii) Consolidated Debt to exceed 0.30 to 1.0 at any
time.

 

7.2.14         Consolidated Net Worth. The Company will not permit its
Consolidated Net Worth to be less than at any time the sum of (i) $3,000,000,000
plus (ii) 50% of Consolidated Net Income (if positive) of the Company for each
fiscal quarter ending after March 31, 2012 plus (iii) an amount equal to 50% of
the net cash proceeds received by the Company from any issuance of common or
preferred equity interests of the Company consummated after March 31, 2012.

 

7.3           Reporting Requirements. The Borrowers will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

 

7.3.1           Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year, a copy of the Company Form 10-Q filed
with the SEC, consisting of a consolidated balance sheet as of the end of such
fiscal quarter and related consolidated statements of income, shareholder’s
equity and cash flows for the fiscal quarter then ended, all in reasonable
detail and certified (subject to normal year-end audit adjustments) by the Chief
Executive Officer, President or Chief Financial Officer of the Company as having
been prepared in accordance with GAAP, consistently applied and fairly
presenting the consolidated results of operations and cash flows of the Borrower
as at the end of such fiscal quarter.

 

- 46 -

 

 

7.3.2          Annual Financial Statements. As soon as available and in any
event within one hundred twenty (120) days after the end of each fiscal year of
the Company, financial statements of the Company consisting of a consolidated
balance sheet as of the end of such fiscal year, and related consolidated
statements of income, shareholders’ equity and cash flows for the fiscal year
then ended, all in reasonable detail, audited and accompanied by a report and
opinion of by independent certified public accountants of nationally recognized
standing. The opinion and report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Borrower under any of
the Loan Documents.

 

7.3.3          Certificate of the Company. Concurrently with the financial
statements of the Company furnished to the Administrative Agent and to the
Lenders pursuant to Sections 7.3.1 and 7.3.2, a certificate (each a “Compliance
Certificate”) of the Company signed by the Chief Executive Officer, President or
Chief Financial Officer of the Company, in the form of Exhibit 7.3.3.

 

7.3.4          Notices.

 

7.3.4.1          Default. Promptly after any Borrower has Knowledge of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Borrower proposes to take with
respect thereto.

 

7.3.4.2          Litigation. Promptly and in any event within ten (10) days
after the commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against any
Borrower or Subsidiary of any Borrower which, if adversely determined, is
reasonably likely to result in a Material Adverse Change.

 

7.3.4.3          ERISA Event. Promptly and in any event within ten (10) days
after the occurrence of any ERISA Event, notice of such ERISA Event.

 

7.3.4.4          Other Reports. Promptly upon their becoming available to the
Company:

 

(i)          Management Letters. Copies of any reports including management
letters submitted to the Company by independent accountants in connection with
any annual, interim or special audit.

 

- 47 -

 

 

(ii)         Statutory Statements. Within 15 days after the filing of Statutory
Statements by any Insurance Company, a copy of such Statutory Statements of such
Insurance Company for the relevant fiscal year.

 

(iii)        Ratings Changes. Promptly upon the announcement thereof, notice of
any change in the Debt Rating of the Company or in the Financial Strength Rating
of any Insurance Company.

 

(iv)        Licenses. Within five (5) Business Days of such notice, notice of
actual suspension, termination or revocation of any material License of the
Insurance Subsidiaries by any Official Body or of receipt of notice from any
Official Body notifying the Company or any Subsidiary of a hearing (which is not
withdrawn within ten (10) days) relating to such a suspension, termination or
revocation, including any request by a Official Body which commits the Company
or any Subsidiary to take, or refrain from taking, any action or which otherwise
materially and adversely affects the authority of the Company to conduct its
business.

 

(v)         SEC Reports; Shareholder Communications. Copies of Forms 10-K and
10-Q, registration statements and prospectuses filed by the Company with the
Securities and Exchange Commission.

 

(vi)        Insurance Code. Promptly upon obtaining Knowledge thereof, notice of
any actual or proposed material changes in the Insurance Code governing the
investment or dividend practices of any Insurance Company.

 

(vii)       Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.

 

8.          DEFAULT

 

8.1          Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

 

8.1.1            Payments Under Loan Documents. Either Borrower shall fail to
pay (a) when due, any principal of any Loan (including the payment due at
maturity), or Obligation or (b) within two (2) Business Days after the same
shall become due, any interest on any Loan, or any other amount owing hereunder
or under the other Loan Documents;

 

8.1.2           Breach of Warranty. Any representation or warranty made at any
time by any of the Borrowers herein or by any of the Borrowers in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

 

8.1.3           Breach of Negative Covenants or Visitation Rights. Any of the
Borrowers shall default in the observance or performance of any covenant
contained in Section 7.1.5 or Section 7.2;

 

- 48 -

 

 

8.1.4           Breach of Other Covenants. Any of the Borrowers shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days after (a) a Borrower obtains Knowledge thereof
or (b) written notice thereof from the Administrative Agent to the Company;

 

8.1.5           Defaults in Other Agreements or Indebtedness. A default or event
of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Borrower or Subsidiary of any Borrower may be obligated as a
borrower or guarantor in excess of $50,000,000 in the aggregate, and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness (whether or not such right shall have been waived or amended) or
the termination of any commitment to lend;

 

8.1.6           Final Judgments or Orders. Any final, nonappealable judgments or
orders involving a liability in excess of $50,000,000 (after the application of
any applicable insurance or reinsurance coverage) in the aggregate shall be
entered against any Borrower by a court having jurisdiction in the premises,
which judgment is not discharged, vacated, bonded or stayed pending appeal
within a period of thirty (30) days from the date of entry;

 

8.1.7           Loan Document Unenforceable. Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective rights, titles, interests,
remedies, powers or privileges intended to be created thereby;

 

8.1.8           Uninsured Losses; Proceedings Against Assets. Any of the
Borrowers’ or any of their Subsidiaries’ assets are attached, seized, levied
upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter;

 

8.1.9           Events Relating to Plans and Benefit Arrangements. (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has had
or could reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Change or (ii) the Company or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan, and such failure has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Change.

 

- 49 -

 

 

8.1.10         Change of Control. (a)  Any person or group of persons (within
the meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership of (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
50% or more of the voting capital stock of the Company; (b) during any period of
12 consecutive months a majority of the members of the board of directors or
other equivalent governing body of the Company cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the Closing Date, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
(c) the Company shall fail to own 100% of the economic and voting rights of
CFC-I;

 

8.1.11         Regulatory Orders. Any Insurance Subsidiary becomes subject to a
corrective order or similar document issued by an Applicable Insurance
Regulatory Authority which cites or otherwise references its financial
impairment, or failure to meet minimum levels of statutory capital or surplus
and such failure is not cured within thirty (30) days of the date of such
corrective order or similar document;

 

8.1.12         Insurance Licenses. Any one or more Licenses of the Insurance
Subsidiaries shall be suspended, limited or terminated or shall not be renewed
and such action would reasonably be expected to result in, either individually
or in the aggregate, a Material Adverse Change; or

 

8.1.13         Relief Proceedings. (i) A Relief Proceeding shall have been
instituted against any Borrower or any Subsidiaries (other than Insignificant
Subsidiaries) and such Relief Proceeding shall remain undismissed or unstayed
and in effect for a period of thirty (30) consecutive days or such court shall
enter a decree or order granting any of the relief sought in such Relief
Proceeding, (ii) any Borrower or any Subsidiaries (other than Insignificant
Subsidiaries) institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Borrower or any Subsidiaries (other than Insignificant
Subsidiaries) ceases to be solvent or admits in writing its inability to pay its
debts as they mature.

 

8.2           Consequences of Event of Default.

 

8.2.1           Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under
Sections 8.1.1 through 8.1.12 shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Administrative Agent may, and upon the request of the Required Lenders, shall by
written notice to the Borrowers, declare the unpaid principal amount of the
Notes then outstanding and all interest accrued thereon, any unpaid fees and all
other Indebtedness of the Borrowers to the Lenders hereunder and thereunder to
be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived.

 



- 50 -

 

 

8.2.2           Bankruptcy, Insolvency or Reorganization Proceedings. If an
Event of Default specified under Section 8.1.13 shall occur, the Lenders shall
be under no further obligations to make Loans hereunder and the unpaid principal
amount of the Loans then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrowers to the Lenders hereunder
and thereunder shall be immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived;
and

 

8.2.3           Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 4.3 is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate or participant
to or for the credit or the account of any Borrower against any and all of the
Obligations of such Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender, Affiliate or participant, irrespective
of whether or not such Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of such Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.10 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates and participants under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates and
participants may have. Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and

 

8.2.4           Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 8.2 and until
all Obligations of the Borrowers have been paid in full, any and all proceeds
received by the Administrative Agent from the exercise of any other remedy by
the Administrative Agent, shall be applied as follows:

 

(i)          first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with collection of any Obligations of any of the
Borrowers under any of the Loan Documents;

 

- 51 -

 

 

(ii)         second, to the repayment of all Obligations then due and unpaid of
the Borrowers to the Lenders or their Affiliates incurred under this Agreement,
whether of principal, interest, fees, expenses or otherwise, in such manner as
the Administrative Agent may determine in its discretion; and

 

(iii)        the balance, if any, as required by Law.

 

9.          THE ADMINISTRATIVE AGENT

 

9.1          Appointment and Authority. Each of the Lenders hereby irrevocably
appoints PNC to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
9 are solely for the benefit of the Administrative Agent, the Lenders, and no
Borrower shall have rights as a third party beneficiary of any of such
provisions.

 

9.2          Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.3          Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

- 52 -

 

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 6 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.4           Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.5           Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

- 53 -

 

 

9.6           Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrowers.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with approval from the Company (so long as no Event of Default has
occurred and is continuing), to appoint a successor, such approval not to be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.6. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
among the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 10.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

9.7           Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.8           No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger or Bookrunner listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

9.9           Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) among the
Borrowers and Administrative Agent, as amended from time to time.

 

- 54 -

 

 





 

9.10        No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Borrowers, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

10.         MISCELLANEOUS

 

10.1        Modifications, Amendments or Waivers. With the written consent of
the Required Lenders, the Administrative Agent, acting on behalf of all the
Lenders, and the Borrowers, may from time to time enter into written agreements
amending or changing any provision of this Agreement or any other Loan Document
or the rights of the Lenders or the Borrowers hereunder or thereunder, or may
grant written waivers or consents hereunder or thereunder. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Borrowers; provided, that no such agreement, waiver or
consent may be made which will:

 

10.1.1           Increase of Commitment. Increase the amount of the Revolving
Credit Commitment of any Lender hereunder without the consent of such Lender;

 

10.1.2           Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;

 

10.1.3           Miscellaneous. Amend Section 4.2, 9.3 or 4.3 or this
Section 10.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders (other than Defaulting Lenders);

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Swing Lender may be
made without the written consent of the Administrative Agent or Swing Lender, as
applicable.

 

- 55 -

 

 

10.2        No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.

 

10.3        Expenses; Indemnity; Damage Waiver.

 

10.3.1           Costs and Expenses. The Borrowers agree, jointly and severally,
to pay (i) all out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, and (iii) all reasonable out-of-pocket expenses of the
Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Borrowers’ books, records and business properties.

 

10.3.2           Indemnification by the Borrowers. Each Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) breach of representations,
warranties or covenants of the any Borrower under the Loan Documents, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, including any such items or losses relating to
or arising under Environmental Laws or pertaining to environmental matters,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

- 56 -

 

 

10.3.3           Reimbursement by Lenders. To the extent that the Borrowers for
any reason fails to indefeasibly pay any amount required under Sections 10.3.1
or 10.3.2 to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.

 

10.3.4           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Borrower shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof.

 

10.3.5           Payments. All amounts due under this Section shall be payable
not later than ten (10) days after demand therefor.

 

10.4        Holidays.  Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 3.2) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

 

10.5        Notices; Effectiveness; Electronic Communication.

 

10.5.1           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.5.2), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier (i) if to
a Lender, to it at its address set forth in its administrative questionnaire, or
(ii) if to any other Person, to it at its address set forth on Schedule 1.1(B).

 

- 57 -

 

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.5.2, shall be effective as provided in such Section.

 

10.5.2           Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

10.5.3           Change of Address, Etc. Any party hereto may change its
address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.

 

10.6        Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

10.7        Duration; Survival. All representations and warranties of the
Borrowers contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrowers
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 4 and Section 10.3, shall survive Payment In Full.
All other covenants and agreements of the Borrowers shall continue in full force
and effect from and after the date hereof and until Payment In Full.

 

- 58 -

 

 

10.8        Successors and Assigns.

 

10.8.1           Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.8.2, (ii) by way of participation in accordance with
the provisions of Section 10.8.4, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.8.6 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 10.8.4
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

10.8.2           Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)         in any case not described in clause (i)(A) of this Section 10.8.2,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and the consent of the Company (such consent
not to be unreasonably withheld or delayed) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof.

 

- 59 -

 

 

(iv)        Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent.

 

(v)         No Assignment to Borrowers. No such assignment shall be made to a
Borrower or any of a Borrower’s Affiliates or Subsidiaries.

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.8.3, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 3.4, 4.7, and 10.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.8.4.

 

10.8.3           Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. Such
register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders may treat each Person whose name is in such register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

10.8.4           Participations. Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural person or a Borrower or any of a Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Swing Lender and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

- 60 -

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 10.1.1 or
10.1.2). Subject to Section 10.8.5, the each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.4 and 4.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.8.2. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 8.2.3 as though it were a
Lender; provided such Participant agrees to be subject to Section 4.3 as though
it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

10.8.5           Limitations upon Participant Rights Successors and Assigns
Generally. A Participant shall not be entitled to receive any greater payment
under Sections 4.7, 4.8 or 10.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 4.8 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
4.8.4 as though it were a Lender.

 

10.8.6           Certain Pledges; Successors and Assigns Generally. Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

- 61 -

 

 

10.9        Confidentiality.

 

10.9.1           General.  Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (vii) with the consent of the Company or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than any Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.9.2           Sharing Information With Affiliates of the Lenders.  Each
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to a Borrower or one or
more of its Affiliates (in connection with this Agreement or otherwise) by any
Lender or by one or more Subsidiaries or Affiliates of such Lender and each of
the Borrowers hereby authorizes each Lender to share any information delivered
to such Lender by such Borrower and its Subsidiaries pursuant to this Agreement
to any such Subsidiary or Affiliate subject to the provisions of Section 10.9.1.

 

10.10        Counterparts; Integration; Effectiveness.

 

10.10.1         Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 6, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 



- 62 -

 

 

10.11        CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL.

 

10.11.1         Governing Law. This Agreement shall be deemed to be a contract
under the Laws of the State of Ohio without regard to its conflict of laws
principles.

 

10.11.2         SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE OF OHIO, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE SWING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

10.11.3         WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 10.11. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

10.11.4         SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.5. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

- 63 -

 

 

10.11.5         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.12        USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrowers that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
Borrowers and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Borrowers in accordance with the USA
Patriot Act.

 

- 64 -

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

  CINCINNATI FINANCIAL CORPORATION         By: /S/ Michael J. Sewell   Name:
Michael J. Sewell   Title: Chief Financial Officer, Senior Vice President and
Treasurer

 

  CFC INVESTMENT COMPANY         By: /S/ Michael J. Sewell   Name: Michael J.
Sewell   Title: Chief Financial Officer and Senior Vice President

 



Credit Agreement

Signature Page



 

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent         By: /S/ William McDonnell      
  Name: William McDonnell         Title: Senior Vice President

 



Credit Agreement

Signature Page



 

 

 

 

  FIFTH THIRD BANK, N.A.         By: /S/ Megan S. Szewc         Name: Megan S.
Szewc         Title: Vice President

 



Credit Agreement

Signature Page



 

 

 

 

  THE HUNTINGTON NATIONAL BANK         By: /S/ Josh Elsea         Name: Josh
Elsea         Title: Vice President – Large Corporate Banking

 



Credit Agreement

Signature Page

 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION         By: /S/ Bonnie S. Wiskowski        
Name: Bonnie S. Wiskowski         Title: Vice President

 



Credit Agreement

Signature Page



 

 

 

 

  BRANCH BANKING AND TRUST COMPANY         By: /S/ Greg R. Bramstetter        
Name: Greg R. Bramstetter         Title: Senior Vice President

 



Credit Agreement

Signature Page



 

 

 

 

  THE NORTHERN TRUST COMPANY         By: /S/ Chris McKean         Name: Chris
McKean         Title: Senior Vice President

 



Credit Agreement

Signature Page

 



 

 

 

SCHEDULE 1.1(A)

 

PRICING GRID— 

VARIABLE PRICING AND FEES BASED ON DEBT RATINGS


 

        Commitment   Revolving Credit Base    Revolving Credit Level  
Debt Rating   Fee   Rate Spread   LIBOR Rate Spread                   I   A-/A3
or better   10.0   0.0   100.0                   II   BBB+ / Baa1   12.5   12.5
  112.5                   III   BBB / Baa2   15.0   25.0   125.0                
  IV   BBB- / Baa3   17.5   50.0   150.0                   V   Less than BBB-
/Baa3   20.0   75.0   175.0

 

For purposes of determining the Applicable Margin and the Commitment Fee:

 

(a)          “Debt Rating” means, as of any date of determination, the rating as
determined by either Standard & Poor or Moody’s (collectively, the “Debt
Ratings”) of the Company’s non-credit-enhanced, senior unsecured long-term debt;
provided that (a) if the respective Debt Ratings issued by the foregoing rating
agencies differ by one level, then the Pricing Level for the higher of such Debt
Ratings shall apply (with the Debt Rating for Pricing Level I being the highest
and the Debt Rating for Pricing Level V being the lowest); (b) if there is a
split in Debt Ratings of more than one level, then the Pricing Level that is one
level higher than the Pricing Level of the lower Debt Rating shall apply; (c) if
the Company has only one Debt Rating, then the Pricing Level for such Debt
Rating shall apply; and (d) if the Company does not have any Debt Rating,
Pricing Level 5 shall apply.

 

(b)          Initially, the Applicable Margin shall be determined based upon the
Debt Rating specified in the certificate delivered pursuant to Section
6.1.1(vi). Thereafter, each change in the Applicable Margin resulting from a
publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

 

SCHEDULE 1.1(A) - 1

 

 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Page 1 of 2

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender  Commitment   Ratable Share            PNC Bank, National Association 
         Address:           1900 East 9th Street           Cleveland OH, 44114 
         Attention:  $65,000,000    28.888888889% William McDonnell          
Telephone:           (216) 222-2130           Telecopy:           (216) 222-865 
                     Fifth Third Bank, N.A.           Address:           38
Fountain Square Plaza           Cincinnati, OH 45263           Attention:      
    Megan Szewc  $65,000,000    28.888888889% Telephone:           (513)
358-3097           Telecopy:           (513) 358-3480                       The
Huntington National Bank           Address:           41 South High
Street-HC0845           Columbus, OH 43215           Attention:           Josh
Elsea  $25,000,000    11.111111111% Telephone:           (614) 480-5429      
    Telecopy:           (877) 274-8593                       US BANK, NATIONAL
ASSOCIATION           Address:           777 E. Wisconsin Avenue          
Milwaukee, WI 53202           Attention:           Bonnie Wiskowski 
$25,000,000    11.111111111% Telephone:           (414) 756-6761          
Telecopy:           (414) 765-4632                       BRANCH BANKING AND
TRUST COMPANY           Address:           2600 Eastpoint Pkwy          
Louisville, KY 40223           Attention:           Greg Branstetter 
$25,000,000    11.111111111% Telephone:           (502) 614-4246          
Telecopy:           (502) 253-2809                       THE NORTHERN TRUST
COMPANY           Address:           50 South LaSalle Street           Chicago,
IL 60423           Attention:           Chris McKean  $20,000,000  
 8.888888889% Telephone:           (312) 557-3268           Telecopy:          
(312) 557-1425                       Total  $225,000,000    100.000000000%

 

SCHEDULE 1.1(B) - 1

 

 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Page 2 of 2

 

Part 2 - Addresses for Notices to Administrative Agent and Borrowers:

 

ADMINISTRATIVE AGENT:

 

PNC Bank, National Association
1900 East 9th Street
Cleveland OH, 44114

Attention: William McDonnell Telephone: (216) 222-2130 Telecopy: (216) 222-8655

 

With a Copy To:

 

Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219

Attention: Agency Services Telephone: (412) 762-6442 Telecopy: (412) 762-8672

 

BORROWERS:

Cincinnati Financial Corporation

6200 S. Gilmore Road

Fairfield, Ohio  45014

Attention:  Michael J. Sewell and Lisa A. Love, Esq.

Telephone:  (513) 870-2000

Telecopy:  (513) 881-8890

 

With a Copy To:

 

Charles F. Hertlein, Jr., Esq.

Dinsmore & Shohl LLP

1900 Chemed Center

255 East Fifth Street

Cincinnati, OH  45202-4720

Telephone:  (513) 977-8315

Telecopy:  (513) 977-8327

 

SCHEDULE 1.1(B) - 2

 

 

SCHEDULE 1.1(P)

 

PERMITTED LIENS

 

None.

SCHEDULE 1.1(P) - 1

 

 

SCHEDULE 5.1.2

 

SUBSIDIARIES



Cincinnati Financial Corporation, an Ohio corporation, owns 100 percent of the
equity of:

1)The Cincinnati Insurance Company, an Ohio corporation, which owns 100 percent
of the equity of :

a.           The Cincinnati Casualty Company, an Ohio corporation

b.           The Cincinnati Indemnity Company, an Ohio corporation

c.           The Cincinnati Life Insurance Company, an Ohio corporation

d.           The Cincinnati Specialty Underwriters Insurance Company, a Delaware
corporation

2)CFC Investment Company, an Ohio corporation

3)CSU Producer Resources, Inc., an Ohio corporation

 

SCHEDULE 5.1.2



 

 

SCHEDULE 5.1.10

INTELLECTUAL PROPERTY



Cincinnati Financial Corporation (CFC) filed ten related trademark applications
with the United States Patent & Trademark Office (USPTO) in 2011 regarding CFC’s
new bridge logo. All ten applications were published for opposition in due
course. The first application was registered in December 2011. In 2012, Mapfre
Familiar, Compañia de Seguros Y Reaseguros, S.A. (Mapfre) filed an extension of
time to file notice of opposition with the USPTO on the pending nine published
applications on the grounds of priority and likelihood of confusion over the
bridge logos. Mapfre subsequently filed certain trademark applications in the
USPTO for its bridge logos. CFC denies that Mapfre has priority and that its
bridge designs are likely to be confused with the Mapfre bridge logos. As the
respective marks have co-existed for some time without consumer confusion, the
parties are in the process of negotiating a co-existence agreement to resolve
all issues concerning their respective ownership and rights in and to the use of
their respective marks and to avoid any potential consumer confusion between
their uses of such marks.

 

SCHEDULE 5.1.10

 

 

SCHEDULE 5.1.13

 

ENVIRONMENTAL DISCLOSURES

 

None.

 

SCHEDULE 5.1.13

 

 

SCHEDULE 7.1.2

 

PERMITTED INDEBTEDNESS

 



1)$391,000,000 aggregate principal amount of 6.92% Senior Debentures due 2028

 

2)$28,000,000 aggregate principal amount of 6.9% Senior Debentures due 2028

 

3)$374,000,000 aggregate principal amount of 6.125% Senior Notes due 2034

 

SCHEDULE 7.1.2

